  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 1 of 13 PageID #: 1



                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


KAIFI LLC,

       Plaintiff,

       v.

T-MOBILE US, INC.; LAYER3 TV, INC.;
L3TV DALLAS CABLE SYSTEM, LLC;                     Case No. 2:20-CV-281
METROPCS TEXAS, LLC; T-MOBILE
LICENSE LLC; T-MOBILE USA, INC.; T-                JURY TRIAL DEMANDED
MOBILE WEST LLC; T-MOBILE WEST
TOWER LLC; IBSV LLC; THEORY
MOBILE, INC.; T-MOBILE PCS HOLDINGS
LLC; T-MOBILE RESOURCES
CORPORATION; and T-MOBILE
SUBSIDIARY IV CORPORATION

       Defendants.



                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff KAIFI LLC (“Plaintiff” or “KAIFI”) hereby alleges infringement of United

States Patent No. 6,922,728 (“the ʼ728 Patent”) against Defendants T-Mobile US, Inc. (“T-

Mobile US”); Layer3 TV, Inc. ("Layer 3 TV"); L3TV Dallas Cable System, LLC ("L3TV

Dallas"); MetroPCS Texas, LLC ("MetroPCS Texas"); T-Mobile License LLC ("T-Mobile

License"); T-Mobile USA, Inc. ("T-Mobile USA"); T-Mobile West LLC ("T-Mobile West");

T-Mobile West Tower LLC ("T-Mobile Tower"); IBSV LLC ("IBSV"); Theory Mobile, Inc.

("Theory"); T-Mobile PCS Holdings LLC ("T-Mobile PCS"); T-Mobile Resources Corporation

("T-Mobile Resources"); and T-Mobile Subsidiary IV Corporation ("Subsidiary IV");

(collectively, “Defendants” or “T-Mobile”) as follows:




32942659
  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 2 of 13 PageID #: 2



                                         THE PARTIES

         1.    Plaintiff KAIFI is a corporation organized and existing under the laws of the State

of Texas, having a principal place of business at 405 State Highway 121, Lewisville, Texas

75067.

         2.    Defendant T-Mobile US is a corporation organized and existing under the laws of

the State of Delaware, with a principal place of business at 12920 SE 38th Street, Bellevue, WA

98006. Defendant T-Mobile US may be served with process through its registered agent at

Corporation Service Company, 251 Little Falls Drive, Wilmington DE 19808.

         3.    Defendant Layer 3 TV is a corporation organized and existing under the laws of the

State of Delaware, with a principle place of business at 1660 Wynkoop Street, Suite 800 Denver,

CO 80202. Defendant Layer 3 TV may be served with process through it registered agent at

Corporation Service Company., 251 Little Falls Drive, Wilmington, Delaware 19808.

         4.    Defendant L3TV Dallas is a limited liability company organized and existing under

the laws of the State of Delaware, with a principle place of business at 1660 Wynkoop Street, Suite

800 Denver, CO 80202. Defendant L3TV Dallas may be served with process through it registered

agent at Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         5.    Defendant MetroPCS Texas is a limited liability company organized and existing

under the laws of the State of Delaware, with a principle place of business at 8144 Walnut Hill

Ln., Suite 800, Dallas, TX 75231. Defendant MetroPCS Texas may be served with process through

it registered agent at Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas

78701.

         6.    Defendant T-Mobile License is a limited liability company organized and existing

under the laws of the State of Delaware, with a principle place of business at 12920 SE 38th Street,

Bellevue, WA 98006. Defendant T-Mobile License may be served with process through it

                                                 2
  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 3 of 13 PageID #: 3



registered agent at Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware

19808.

         7.    Defendant T-Mobile USA is a corporation organized and existing under the laws

of the State of Delaware, with a principle place of business at 12920 SE 38th Street, Bellevue, WA

98006. Defendant T-Mobile USA may be served with process through it registered agent at

Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         8.    Defendant T-Mobile West is a limited liability company organized and existing

under the laws of the State of Delaware, with a principle place of business at 12920 SE 38th Street,

Bellevue, WA 98006. Defendant T-Mobile West may be served with process through it registered

agent at Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         9.    Defendant T-Mobile Tower is a corporation organized and existing under the laws

of the State of Delaware, with a principle place of business at 12920 SE 38th Street, Bellevue, WA

98006. Defendant T-Mobile Tower may be served with process through it registered agent at

Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         10.   Defendant IBSV is a corporation organized and existing under the laws of the State

of Delaware, with a principle place of business at 12920 SE 38th Street, Bellevue, WA 98006.

Defendant IBSV may be served with process through it registered agent at Corporation Service

Company, 251 Little Falls Drive, Wilmington Delaware 19808.

         11.   Defendant Theory is a corporation organized and existing under the laws of the

State of Delaware, with a principle place of business at 12920 SE 38th Street, Bellevue, WA 98006.

Defendant Theory may be served with process through it registered agent at Corporation Service

Company, 251 Little Falls Drive, Wilmington Delaware 19808.

         12.   Defendant T-Mobile PCS is a limited liability company organized and existing




                                                 3
  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 4 of 13 PageID #: 4



under the laws of the State of Delaware, with a principle place of business at 12920 SE 38th Street,

Bellevue, WA 98006. Defendant T-Mobile PCS may be served with process through it registered

agent at Corporation Service Co., 251 Little Falls Drive, Wilmington, Delaware 19808.

       13.     Defendant T-Mobile Resources is a corporation organized and existing under the

laws of the State of Delaware, with a principle place of business at 12920 SE 38th Street, Bellevue,

WA 98006. Defendant T-Mobile Resources may be served with process through it registered agent

at Corporation Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

       14.     Defendant Subsidiary IV is a corporation organized and existing under the laws of

the State of Delaware, with a principle place of business at 12920 SE 38th Street, Bellevue, WA

98006. Defendant Subsidiary IV may be served with process through it registered agent at

Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

       15.     Upon information and belief, Defendant T-Mobile US is the parent corporation of

Defendants Layer 3 TV, L3TV Dallas, MetroPCS Texas, T-Mobile License, T-Mobile USA, T-

Mobile West, T-Mobile Tower, IBSV, Theory, T-Mobile PCS, T-Mobile Resources, and

Subsidiary IV. Defendants have regular and established places of business throughout Texas and

the Eastern District of Texas, including at 516 E. Front Street, Tyler, TX 75702; 222 E End

Boulevard S., Suite C, Marshall, TX 75670; 302 S Mobberly Avenue, Longview, TX 75602; and

107 N Timberland Drive, Lufkin, TX 75901.

                            JURISDICTION; VENUE; JOINDER

       16.     This action arises under the patent laws of the United States, Title 35 of the

United States Code (“U.S.C.”) § 101 et seq.

       17.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331, 1332, and

1338(a).

       18.     Defendants are subject to this Court’s specific and general personal jurisdiction

                                                 4
  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 5 of 13 PageID #: 5



consistent with the principles of due process and/or the Texas Long Arm Statute.

       19.     Defendants are registered with the Secretary of State to do business in the State of

Texas. Defendants sell and offer to sell products and services throughout the State of Texas,

including in this judicial district, and introduce infringing products and services into the stream

of commerce knowing that they would be sold in the State of Texas and this judicial district.

       20.     Personal jurisdiction exists generally over Defendants because each Defendant

has sufficient minimum contacts with the forum as a result of business conducted within the

State of Texas and the Eastern District of Texas. Personal jurisdiction also exists over each

Defendant because it, directly or through subsidiaries or intermediaries, makes, uses, sells, offers

for sale, imports, advertises, makes available, and/or markets products within the State of Texas

and the Eastern District of Texas that infringe one or more claims of the ʼ728 Patent, as alleged

more particularly below.

       21.     Venue in this District is proper under 28 U.S.C. §§ 1400(b) and 1391(b)–(c)

because each Defendant is subject to personal jurisdiction, resides and/or has a regular and

established place of business, and has committed acts of infringement in this District. Each

Defendant makes, uses, sells, offers to sell, and/or imports infringing products into and/or within

this District, maintains a permanent and/or continuing presence within this District, and has the

requisite minimum contacts with this District such that this venue is a fair and reasonable one.

Upon information and belief, each Defendant has transacted and, at the time of the filing of the

Complaint, is continuing to transact business within this District.

       22.     Defendants are properly joined under 35 U.S.C. § 299(a)(1) because, as set forth

in greater detail below, Defendants commonly and/or jointly make, use, sell, offer to sell, and/or

import infringing instrumentalities, such that at least one right to relief is asserted against




                                                   5
  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 6 of 13 PageID #: 6



Defendants jointly, severally, and in the alternative with respect to the same transactions,

occurrences, or series of transactions or occurrences relating to the making, using, selling,

offering to sell, and/or importing into the United States the same accused instrumentalities, as set

forth in greater detail herein.

        23.     Defendants are properly joined under 35 U.S.C. § 299(a)(2) because, as set forth

in greater detail below, Defendants make, use, sell, offer to sell in, and/or import into the United

States the same or similar accused instrumentalities, such that questions of fact that are common

to all Defendants will arise, as set forth in greater detail herein.

        24.     The ’728 Patent was the subject of a prior litigation in this District, in KAIFI LLC

v. AT&T Inc., et al., Case No. 2:19-cv-00138-JRG (E.D. Tex.), making this action a “related”

case under this District’s Local Patent Rule 2-6.

                                          BACKGROUND

        25.     The ʼ728 Patent, entitled “Optimal Internet Network Connecting and Roaming

System and Method Adapted for User Moving Outdoors or Indoors,” issued on July 26, 2005 to

the Korea Advanced Institute of Science & Technology (“KAIST”), one of South Korea’s

premier research universities. A true and correct copy of the ʼ728 Patent is attached hereto as

Exhibit A.

        26.     KAIST was founded in 1971 as Korea’s first research-oriented science and

engineering institution, has over 9,000 students and 1,100 faculty researchers, and holds more

than 3,300 registered patents worldwide. KAIST has ranked 1st in Korea and 21st in the world

for engineering and information technologies. In 2017, Thomson Reuters named KAIST as the

6th most innovative university in the world. The Times Higher Education ranked KAIST as the

3rd best university in the world under 50 years old.

        27.     Plaintiff KAIFI is an intellectual property consulting company that promotes and

                                                    6
  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 7 of 13 PageID #: 7



manages intellectual property directed to telecommunications technologies, which are developed

by Korean research institutes and universities, such as KAIST. KAIFI owns by assignment all

right, title, and interest in and to the ʼ728 Patent, including the right to all remedies for past and

ongoing infringement thereof, and thus has standing to sue for infringement.

        28.     The sole inventor of the ʼ728 Patent is Dong-Ho Cho, who is currently a professor

of electrical engineering at KAIST. Prof. Cho has been the Dean of the College of Information

Science & Technology at KAIST, served as the director of KAIST’s Wireless Power Transfer

Technology Research Center, served as an advisor to the Korean Ministry of Information and

Communication from 2003 to 2007, and heads the LG-KAIST 6G Research Center.

        29.     Prof. Cho is the named inventor on over 70 U.S. patents and hundreds of patents

worldwide, and is the author of numerous technical publications. His patents and publications

have been cited over 8,000 times. He has conducted research into network interconnection

technologies and integration of packet-based voice and data terminals with cellular mobile

networks since the late 1980s. He has been recognized as a leading scholar on wireless

communications, including next-generation “5G” mobile networks.

        30.     Prof. Cho and his research have been recognized with numerous distinctions. For

example, the Republic of Korea awarded Prof. Cho a Presidential Citation and the Red Stripes

Order of Service Merit, for his contributions to the fields of advanced mobile communications

and wireless technologies. The Korean Institute of Communications and Information Sciences

has recognized and awarded Prof. Cho for his contributions. The Korean newspaper, Dong-a

Ilbo, named Prof. Cho as among Korea’s 100 leading pioneers.

        31.     The ʼ728 Patent is directed to an Internet network connecting and roaming system

and method. The ʼ728 Patent provides significant benefits and solutions. For example, with the




                                                   7
  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 8 of 13 PageID #: 8



patented invention, voice and data communications may be seamlessly transitioned to a Wi-Fi

network from an LTE network. This reduces load and congestion on cellular networks, reduces

network costs, and increases voice and data communication coverage quality and range.

       32.      In April 2019, KAIFI filed suit on the ‘728 Patent against various AT&T entities

in KAIFI LLC v. AT&T Inc. et al., Case No. 2:19-cv-00138-JRG (“AT&T Case”). The Court

issued a claim construction order on April 17, 2020. Trial was scheduled for September 14,

2020. The AT&T Case was dismissed on August 8, 2020 subject to the terms of a written

settlement agreement.

                  T-MOBILE ADOPTS THE ʼ728 PATENT TECHNOLOGY

       33.      Defendants provide wireless network and system instrumentalities that enable

seameless voice and data communication services, including Defendants’ Wi-Fi Calling, and, on

information and belief, other reasonably similar services from Defendants and third parties.

       34.      T-Mobile first introduced Wi-Fi Calling in or around 2007. According to T-

Mobile, “T-Mobile is pioneering a seamless handover between our LTE network and any available

Wi-Fi connection so calls don’t drop between the two.” T-Mobile also states that “Wi-Fi Calling

allows customers to make and receive calls and texts (SMS & MMS) over a Wi-Fi connection.

Using Wi-Fi Calling is easy–customers won’t even know they’re making a Wi-Fi call. Simply

connect to an available Wi-Fi network with a Wi-Fi calling-enabled smartphone and continue to

make a call or send a text as you would over a cellular connection. No separate app or log-in or

number is needed.” According to T-Mobile, its customers benefit from Wi-Fi Calling through:

       •     Integrated out-of-the-box experience on T-Mobile capable devices – no extra app

             necessary;

       •     Uses your existing phone number – no additional logins necessary;




                                                8
  Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 9 of 13 PageID #: 9



       •     Call or message virtually anyone from anywhere you have a Wi-Fi connection;

       •     Extends coverage in areas where no cellular network reaches;

       •     Receive and make Wi-Fi calls back to the United States from anywhere in the world at

             no additional cost; and

       •     Available at no additional charge”

       35.      Wi-Fi Calling is included on most T-Mobile devices and T-Mobile provides

instructions to customers on how to use Wi-Fi Calling. For example, the T-Mobile web-site

provides instructions on how to enable and use Wi-Fi Calling.

                           THE ACCUSED INSTRUMENTALITIES

       36.      The Accused Instrumentalities include systems, networks, and components and

services thereto used and controlled by Defendants for implementing seamless network

transition, including off-loading to a Wi-Fi network, such as through their Wi-Fi Calling system

and service, and include both native and third-party, over the top (OTT) voice and data

applications.

                                            COUNT 1

       37.      Each Defendant infringes at least claim 1 of the ʼ728 Patent.

       38.      Each Defendant has committed and continues to commit acts of direct

infringement by making, using, selling, offering to sell, and/or importing Accused

Instrumentalities, including but not limited to instrumentalities comprising a wireless network

and system, user mobile devices, Wi-Fi Calling service, internet service provisioning, and Wi-Fi

access points and services, which include nationwide Wi-Fi hotspots.

       39.      Exhibit B details the manner in which the Accused Instrumentalities infringe the

‘728 Patent by way of a representative example that charts Defendants’ Wi-Fi Calling. On




                                                  9
 Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 10 of 13 PageID #: 10



information and belief, the manner of infringement by all Accused Instrumentalities is materially

the same as this representation.

       40.     Each Defendant has been and is indirectly infringing the ʼ728 Patent by actively

inducing the direct infringement by others of the ʼ728 Patent, in the United States, the State of

Texas, and this District.

       41.     Each Defendant has induced and continues to induce through affirmative acts

customers and third parties, such as wireless subscribers and/or Internet service users, to directly

infringe the ʼ728 Patent under 35 U.S.C. § 271(b) by making, using, selling, offering for sale,

and/or importing into the United States the Accused Instrumentalities.

       42.     Defendants infringe the ‘728 Patent by the creation and control of systems utilized

by end users, including Defendant’s direct customers and users who contract with Mobile Virtual

Network Operators (MVNOs). Upon information and belief, per contractual agreements with

Defendants, MVNOs market differently branded-virtual mobile network services to users, that

are implememented and operated on and through Defendant’s actual networks.

       43.     The mechanisms by which Defendants infringe the ‘728 Patent through MVNOs

is provided in more detail in Exhibit B and at least a partial list of MVNOs through which T-

Mobile infringes the ‘728 Patent is found in Exhibit C.

       44.     Defendants have actual notice of the ʼ728 Patent and/or their infringing activities

relating to the ʼ728 Patent. On August 27, 2020, KAIFI provided T-Mobile with the ‘728 Patent

and claim chart and offered to license the ‘728 Patent. T-Mobile MVNO, Google Fi has actual

notice of the ʼ728 Patent and/or their infringing activities relating to the ʼ728 Patent. For

example, Google Fi has been aware of the ʼ728 Patent since at least September 3, 2015 when

they were put on notice of infringement and/or offered a license to the ʼ728 Patent.. Defendants




                                                 10
 Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 11 of 13 PageID #: 11



have been aware of the ʼ728 Patent since at least the filing date of this complaint, when they

were put on notice of infringement.

       45.     Each Defendant specifically intended and was aware that the ordinary and

customary use of the Accused Instrumentalities would infringe the ʼ728 Patent.

       46.     The affirmative acts of inducement by Defendants include, but are not limited to,

any one or a combination of encouraging and/or facilitating third party infringement through the

advertisement, marketing, and dissemination of the Accused Instrumentalities and their

components, including via Defendants’ wireless subscribers and/or internet service users; and

creating and publishing promotional and marketing materials, supporting materials, product

manuals, and/or technical support and information relating to the Accused Instrumentalities,

including but not limited to Wi-Fi Calling and off-loading to a Wi-Fi network, which describe,

train, and instruct users on the implementation of the Accused Instrumentalities and their

components, including but not limited to mobile devices, Wi-Fi networks, and cellular networks.

       47.     Defendants knew that the induced conduct would constitute infringement, and

intended said infringement at the time of committing the aforementioned acts, such that those

acts and conduct have been and continue to be committed with the specific intent to induce

infringement, or to deliberately avoid learning of the infringing circumstances at the time these

acts were committed, so as to be willfully blind to the infringement they induced.

       48.     Defendants took active steps to encourage end users to use and operate the

Accused Instrumentalities, including but not limited to Wi-Fi Calling and off-loading to a Wi-Fi

network, despite knowing of the ʼ728 Patent in the United States, in a manner they knew directly

infringes each element of at least claim 1 of the ʼ728 Patent. Further, Defendants provided

product manuals and other technical information that cause their subscribers, customers, and




                                                11
 Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 12 of 13 PageID #: 12



other third parties to use and to operate the Accused Instrumentalities for their ordinary and

customary use, such that Defendants’ customers and other third parties have directly infringed

the ʼ728 Patent, through the normal and customary use of the Accused Instrumentalities.

       49.     Therefore, each Defendant is liable for infringement of the ʼ728 Patent and that

infringement has been and continues to be willful in nature.

       50.     Plaintiff KAIFI has incurred and will continue to incur substantial damages.

       51.     Plaintiff KAIFI has been and continues to be irreparably harmed by each

Defendant’s infringement.

       52.     Therefore, Plaintiff KAIFI is entitled to an injunction, actual and/or compensatory

damages, reasonable royalties, pre- and post-judgment interest, enhanced damages, attorney fees,

and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff KAIFI respectfully requests that this Court:

       A.      Enter judgment in favor of Plaintiff KAIFI that the ʼ728 Patent is valid and

enforceable;

       B.      Enter judgment in favor of Plaintiff KAIFI that each Defendant has infringed and

continues to infringe the ʼ728 Patent, and find that such infringement is willful;

       C.      Award Plaintiff KAIFI all monetary relief available under the laws of the United

States, including but not limited to 35 U.S.C. § 284;

       D.      Order each Defendant to pay ongoing royalties in an amount to be determined for

any continued infringement after the date that judgment is entered;

       E.      Declare this case exceptional and award Plaintiff KAIFI its reasonable attorney

fees under 35 U.S.C. § 285;

       F.      Enjoin each Defendant, and its officers, subsidiaries, agents, servants, and

                                                 12
 Case 2:20-cv-00281-JRG Document 1 Filed 08/28/20 Page 13 of 13 PageID #: 13



employees, and all persons in active concert with any of the foregoing, from further infringement

of the ʼ728 Patent; and

       G.      Grant Plaintiff KAIFI all such other relief as the Court deems just and equitable.

                                DEMAND FOR JURY TRIAL

       Plaintiff KAIFI demands a jury trial on all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.



Date: August 28, 2020                            Respectfully submitted,

                                                 /s/ Robert Christopher Bunt

                                                 Robert Christopher Bunt
                                                 Texas Bar No. 00787165
                                                 PARKER, BUNT & AINSWORTH PC
                                                 100 E. Ferguson St., Suite 418
                                                 Tyler, Texas 75702
                                                 Telephone: (903) 531-3535
                                                 Email: rcbunt@pbatyler.com

                                                 Enoch H. Liang
                                                 Cal. Bar No. 212324 (admitted in E.D. Texas)
                                                 Michael J. Song
                                                 Cal. Bar No. 243675 (admitted in E.D. Texas)
                                                 Vincent M. Pollmeier
                                                 Cal. Bar No. 210684
                                                 LTL ATTORNEYS LLP
                                                 300 S. Grand Ave., 14th Fl.
                                                 Los Angeles, California 90071
                                                 Telephone: (213) 612-8900
                                                 Facsimile: (213) 612-3773
                                                 Email: enoch.liang@ltlattorneys.com
                                                 Email: michael.song@ltlattorneys.com
                                                 Email: vincent.pollmeier@ltlattorneys.com

                                                 Attorneys for Plaintiff KAIFI LLC




                                                13
